Dismissed and Memorandum Opinion filed October 12, 2006











Dismissed
and Memorandum Opinion filed October 12, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00748-CR
 
____________
 
ROYCE EUGENE MITCHELL, JR.,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
County Court at Law No. 2 and Probate Court
Brazoria County, Texas
Trial Court Cause No.
146104
 

 
M E M O R A N D U M   O P I N I O N
Appellant
was convicted of speeding in municipal court.  He then appealed to the
county court.  On April 20, 2006, the county court found appellant guilty and assessed a fine in the amount of $50.00
by judgment signed May 2, 2006.  Appellant filed a pro se notice of appeal
to this court.  We lack jurisdiction over this appeal.
 
The fine
assessed is less than $100.  See Tex.
Gov=t Code Ann. ' 30.00027(a) (Vernon 2004) (granting
the right to appeal judgments originating in municipal court to the court of
appeals if the fine assessed exceeds $100).  On September 7, 2006, this
court notified appellant of our intention to dismiss the appeal for want of
jurisdiction unless he demonstrated grounds to continue the appeal on or before
September 25, 2006.  Appellant filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed October
12, 2006.
Panel consists of Chief Justice Hedges and Justices
Yates and Seymore..
Do Not Publish C Tex. R. App. P. 47.2(b).